 
 
IB 
One Hundred Twelfth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Wednesday, the fifth day of January, two thousand and eleven 
H. R. 818 
 
AN ACT 
To direct the Secretary of the Interior to allow for prepayment of repayment contracts between the United States and the Uintah Water Conservancy District. 
 
 
1.Prepayment of certain repayment contracts between the United States and the Uintah Water Conservancy DistrictThe Secretary of the Interior shall allow for prepayment of the repayment contract no. 6–05–01–00143 between the United States and the Uintah Water Conservancy District dated June 3, 1976, and supplemented and amended on November 1, 1985, and on December 30, 1992, providing for repayment of municipal and industrial water delivery facilities for which repayment is provided pursuant to such contract, under terms and conditions similar to those used in implementing section 210 of the Central Utah Project Completion Act (Public Law 102–575), as amended. The prepayment— 
(1)shall result in the United States recovering the net present value of all repayment streams that would have been payable to the United States if this Act was not in effect;  
(2)may be provided in several installments to reflect substantial completion of the delivery facilities being prepaid, and any increase in the repayment obligation resulting from delivery of water in addition to the water being delivered under this contract as of the date of enactment of this Act;  
(3)shall be adjusted to conform to a final cost allocation including costs incurred by the Bureau of Reclamation, but unallocated as of the date of the enactment of this Act that are allocable to the water delivered under this contract;  
(4)may not be adjusted on the basis of the type of prepayment financing used by the District; and  
(5)shall be made such that total repayment is made not later than September 30, 2022.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
